               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:15-CR-3059

vs.                                                   JUDGMENT

ZACHARY JOSEPH LOVE,

                  Defendant.

      For the reasons stated in the accompanying Memorandum and Order,
the defendant's motion to vacate under 28 U.S.C. § 2255 (filing 138) is denied.


      Dated this 11th day of October, 2018.


                                          BY THE COURT:



                                          John M. Gerrard
                                          United States District Judge
